Citation Nr: 1022607	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder for the period prior to 
October 14, 2008, and in excess of 30 percent thereafter.

3.  Entitlement to an initial compensable rating for right 
hip strain for the period prior to October 14, 2008, and in 
excess of 10 percent thereafter.

4.  Entitlement to an initial compensable rating for 
chondromalacia, left knee for the period prior to October 14, 
2008, and in excess of 10 percent thereafter.

5.  Entitlement to an initial compensable rating for 
chondromalacia, right knee for the period prior to October 
14, 2008, and in excess of 10 percent thereafter.

6.  Entitlement to an initial rating in excess of 10 percent 
for urticaria.

7.  Entitlement to an initial compensable rating for residual 
scar, shrapnel wound to the right shoulder.

8.  Entitlement to an initial compensable rating for residual 
scar, status post fracture of the left first metatarsal bone. 

9.  Entitlement to an initial compensable rating for residual 
scar, status post hernia repair.

10.  Entitlement to an initial compensable rating for plantar 
wart of the right foot.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to 
February 2006.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for the 
matters on appeal, the Board has characterized these issues 
in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service- connected disability).  
Although the RO has granted higher staged ratings during the 
pendency of this appeal for PTSD, right hip strain, and 
chondromalacia left and right knee, inasmuch as higher 
ratings are available during each period, and a Veteran is 
presumed to seek the maximum available benefit for a 
disability, the claims for initial higher ratings remain 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The issues of higher initial ratings for right hip strain, 
chondromalacia of the left and the right knee, and residual 
scar, status post fracture of the left first metatarsal bone 
will be considered within the Remand section of this document 
below and is REMANDED to the RO.  VA will notify the Veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  The competent evidence does not demonstrate that the 
Veteran currently has bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

3.  Since the March 1, 2006 effective date of the grant of 
service connection the Veteran's PTSD was manifested, 
primarily, by chronic sleep impairment, nightmares, night 
sweats, flashbacks, hypervigilance, avoidance behavior, 
easily startled, feeling detached or estranged from friends 
and family, and anxiety; collectively, these symptoms are 
indicative of occupation and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Symptoms 
of occupational and social impairment with reduced 
reliability and productivity have not been demonstrated.

4.  Since the March 1, 2006 effective date of the grant of 
service connection, the service-connected urticaria has been 
manifested, at most, by recurrent episodes occurring at least 
four times during the past 12-month period, and responding to 
treatment with antihistamines or sympathomimetics.   
Recurrent debilitating episodes occurring at least four times 
during the past 12 month period, and; requiring intermittent 
systemic immunosuppressive therapy for control have not been 
demonstrated.

5.  Since the March 1, 2006 effective date of the grant of 
service connection, the service-connected residual scar, 
shrapnel wound to the right shoulder does not involve an area 
of 144 square inches or greater and does not result in 
scarring that is unstable, or painful; nor does it result in 
any limitation of function or motion.

6.  Since the March 1, 2006 effective date of the grant of 
service connection, the  service-connected residual scar, 
status post hernia repair does not involve an area of 144 
square inches or greater and does not result in scarring that 
is unstable, or painful; nor does it result in any limitation 
of function or motion.

7.  Since the March 1, 2006 effective date of the grant of 
service connection, the Veteran's service-connected plantar 
wart of the right foot is manifested by pain, but is not 
manifested by a wart that is deep, superficial and exceeds 
144 square inches, that is unstable, or that causes a 
compensable degree of limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an initial 30 percent, but no higher, rating 
for PTSD, from the March 1, 2006 effective date of service 
connection, have been met through the appellant period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for urticaria have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic 
Codes 7800-7805, 7819 (2009).

4.  The criteria for an initial compensable rating for 
residual scar, shrapnel wound to the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2009)

5.  The criteria for an initial compensable rating for 
residual scar, status post hernia repair have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7801-7805 (2009)

6.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an initial 10 percent, but no higher rating, 
for plantar wart of the right foot, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7801-
7805, 7819 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April and a June 2006 pre-rating letter 
provided notice to the Veteran of the evidence and 
information needed to substantiate his claims for service 
connection.  These letters informed the Veteran of what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letter further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claims.  In addition, these letters provided 
the Veteran with notice regarding disability ratings and 
effective dates consistent with Dingess/Hartman.   Following 
these notice letters, the RO granted service connection for 
each disability on appeal, except for bilateral hearing loss.  
The July 2007 RO rating decision reflects the initial 
adjudication of each of the claims on appeal.  Hence, the 
April and June 2006 letters-which meets all four of 
Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.  
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records and the reports of VA  examinations.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran as well as by his 
attorney, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385. Even though disabling hearing loss is not demonstrated 
at separation, a Veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Initially, the Board notes that on separation examination in 
November 2005, the Veteran was diagnosed with mild hearing 
loss.  Audiometric testing performed at that time revealed 
that pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
15
25
20
LEFT
5
-5
15
30
25

During a May 2006 VA audiology examination, the Veteran 
reported that he served in Iraq and was an artillery canon 
crew member.  He had exposure to 155 and 105 howitzers, 
roadside bombs, RPGs, and mortar attacks.  Tinnitus was not 
present.
Audiometric testing performed revealed that pure tone decibel 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
20
25
20
LEFT
0
5
20
35
25

The Veteran's speech discrimination score on the Maryland CNC 
word list was 96 percent in the right ear and 96 percent in 
the left ear.  The diagnosis was bilateral hearing loss not 
disabling pursuant to 38 C.F.R. § 3.385.  

In the Veteran's August 2007 notice of disagreement, he 
stated that he service as a field artilleryman for his entire 
military career and therefore, undoubtedly his hearing 
condition will only worsen in the upcoming years due to the 
extremely loud noises he was exposed to throughout his 25 
plus years as a field artilleryman.  
In this case, while the Veteran was diagnosed with bilateral 
hearing loss on separation examination and during the May 
2006 VA examination, none of the objective evidence of record 
shows that the Veteran has a hearing loss disability that 
meets the criteria set forth in 38 C.F.R. § 3.385.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

Thus, the Veteran does not have a current bilateral hearing 
loss disability for VA purposes.  Service connection requires 
evidence that establishes that the Veteran currently has the 
claimed disability.  See Degmetich v. Brown, 104 F. 3d. 1328, 
1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Without a current disability, the Veteran's claim 
for service connection for bilateral hearing loss cannot be 
granted.

Therefore, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral hearing loss.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  38 
U.S.C.A. § 5107(b).  As such, service connection for 
bilateral hearing loss must be denied. 

III.  Increased ratings

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

A.  PTSD

The Veteran's PTSD has been assigned an initial 10 percent 
rating from the March 1, 2006 effective date of service 
connection to October 13, 2008, and a 30 percent rating for 
the period from October 14, 2008, pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411. A General Rating formula for 
evaluating psychiatric impairment other than eating disorders 
contains the actual rating criteria for evaluating the 
Veteran's PTSD disability.

Pursuant to the General Rating formula, a 10 percent rating 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or the symptoms controlled by continuous 
medication. 

A 30 percent rating is warranted when there is occupation and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactory, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent is warranted for total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In a May 2006 letter, the Veteran stated that he has dreams 
at least twice a week with night sweats.

A July 2007 VA PTSD examination report reflects that the 
Veteran complained of nightmares, some flashbacks, and that 
he is easily startled.  He stated that he has a sleep 
disturbance with both difficulty falling asleep and 
interrupted sleep.  He has nightmares two to three times a 
week along with occasional flashbacks.  He has intrusive 
thoughts.  He is not anxious, but he states he is easily 
startled.  He doesn't talk about his experiences.  He is 
hypervigilant and is uncomfortable in crowds.  He does not 
receive psychiatric treatment.  The Veteran currently works 
part-time at an ABC store.  He has not missed any work 
because of psychiatric symptoms.  He lives with his wife, 
does chores around the house.  He does not have any close 
friends.  He goes to the gym and watches some television.  He 
does go to church.  He is married three times and has two 
children with whom he is not close.  

On mental status evaluation, the Veteran was casually, but 
appropriate dressed.  He was calm and did not exhibit bizarre 
motor movements or tics.  His affect was appropriate.  There 
are no loosened associations or flight of ideas.  He has 
nightmares and intrusive thoughts.  There is no homicidal or 
suicidal ideation or intent.  There is no impairment of 
thought processes of communications.  There are no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He is 
oriented times three.  His memory, both remote and recent 
appears to be adequate.  Insight and judgment appear to be 
adequate.  The Veteran re-experiences traumatic events 
through nightmares, intrusive thoughts, and flashbacks.  He 
avoids talking about his experiences.  He has sleep 
disturbance.  He is hypervigilant and easily startles.  These 
problems have interfered with social activities and cause 
distress.  The Veteran contends that as a result of his 
experiences, he is more withdrawn.  The diagnosis was PTSD, 
some impairment of interpersonal interactions and a GAF score 
of 56 was assigned.  

In a July 2007 rating decision, the RO granted service 
connection an assigned an initial 10 percent disability 
rating for PTSD.

In the Veteran's August 2007 notice of disagreement, he 
stated that his PTSD has significantly impaired his personal 
daily life and resulted in an inability to sleep well, have 
nightmares and night sweats, feeling detached or estranged, 
marital and family problems, and the inability to function in 
his social life. 

In an October 2008 VA PTSD examination report the Veteran 
stated that he has more bad dreams and is more anxious than 
he used to be.  He has a sleep disturbance with interrupted 
sleep.  He has nightmares two or three times a week.  He has 
intrusive thoughts.  He does not watch the news.  He is 
easily startled, anxious, and hypervigilant.  He avoids large 
crowds.  He does not receive current psychiatric treatment.  
He does chores around the house, lives with his wife, has 
diminished interests, watches some television, and does not 
go to church.  He has limited recreational and leisure 
pursuits.  

Mental status evaluation reflects that the Veteran was 
appropriately dressed.  He did not exhibit bizarre motor 
movements or tics.  His affect was appropriate. His mood was 
calm.  There are no loosened associations or flight of ideas.  
He has nightmares and intrusive thoughts.  There is no 
homicidal or suicidal ideation or intent.  There is no 
impairment of thought processes of communications.  There are 
no delusions, hallucinations, ideas of reference, or 
suspiciousness.  He is oriented times three.  His memory, 
both remote and recent appears to be adequate.  Insight and 
judgment appear to be adequate.

The diagnosis was PTSD with some impairment of interpersonal 
interactions and a GAF score of 54 was assigned.  The Veteran 
degree of social and occupational impairment, secondary to 
his psychiatric symptoms are mild to moderate.  

In a December 2008 rating decision, the RO granted a higher 
30 percent rating for PTSD, effective October 14, 2008.  

Given the above, and affording the Veteran the benefit of the 
doubt, the Board finds that his PTSD symptoms more nearly 
approximate a 30 percent rating, but no more, since the March 
1, 2006 effective date of the grant service connection 
through the appeal period.  In this regard, the Veteran's 
psychiatric symptomatology has included chronic sleep 
impairment, nightmares, night sweats, flashbacks, 
hypervigilance, avoidance behavior, easily startled, feeling 
detached or estranged from friends and family, and anxiety.  
The Board finds that this symptomatology more nearly reflects 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal).
 
The Board also notes that the GAF scores assigned are 
consistent with an initial 30 percent rating.  According to 
the Fourth Edition of the American Psychiatric Association's 
(Diagnostic and Statistical Manual of Mental Disorders) (DSM- 
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  The Board notes that during a July 
2007 VA PTSD examination, the examiner assigned a GAF score 
of 56 and during an October 2008 VA PTSD examination, the 
examiner assigned a GAF score of 54.  According to DSM-IV, 
GAF scores between 51 and 60 denote moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e. g., few friends, conflicts with peers 
or co-workers).  In this case, the reported symptomatology is 
consistent with moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, and some 
disturbances of motivation and mood, as well as difficulty in 
establishing and maintaining effective work and social 
relationships, which is also consistent with the impairment 
contemplated by a 30 percent disability rating.

In granting an initial 30 percent rating for the Veteran's 
PTSD from the March 1, 2006 effective date of the grant of 
service connection, the Board has considered the rating 
criteria in the General Rating Formula for Mental Disorders 
not as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board emphasizes, however, that the symptoms associated 
with the Veteran's PTSD do not meet the criteria for the next 
higher, 50 percent rating.  As noted above, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity; however, the Board 
finds that neither the delineated symptoms nor comparable 
symptoms are shown to be characteristic of the Veteran's 
PTSD.  Evidence of record does not indicate that the Veteran 
has exhibited flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  In sum, the psychiatric symptoms shown do not 
support the assignment of the next higher 50 percent 
disability rating at any time during the appeal period.

In light of all the foregoing, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the 
Veteran's PTSD symptoms more nearly approximate an initial 30 
percent disability rating since the March 1, 2006 effective 
date for the grant of service connection through the appeal 
period.

B.  Urticaria

The Veteran's urticaria has been assigned an initial 10 
percent rating from the March 1, 2006 effective date of 
service connection, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7825.

Under Diagnostic Code 7825, a 10 percent rating is warranted 
where there are recurrent episodes of urticaria occurring at 
least four times during the past 12-month period, and; 
responding to treatment with antihistamines or 
sympathomimetics.  A 30 percent rating is warranted where 
there are recurrent debilitating episodes occurring at least 
four times during the past 12-month period, requiring 
intermittent systemic immunosuppressive therapy for control. 
A maximum 60 percent evaluation is warranted where there are 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period despite continuous 
immunosuppressive therapy. 

In a May 2006 private laboratory report, the doctor commented 
that the Veteran was allergic to everything and she wanted 
him to see an allergist to undergo desensitization.

A May 2006 VA general medical examination report reflects 
that the Veteran stated he has chronic hives that is 
recurring; episodes generally last 24 hours.  His hives come 
on abruptly, usually involving the chest, back, and abdomen.  
He has now found that he is allergic to a number of food 
substances and is going to undergo desensitizing program.  He 
does not use antihistamines for the hives.  No malignant or 
benign neoplasm.  The extent of the hives is about 26 percent 
of the body.  It does not occur on any exposed areas, 0 
percent on the exposed areas.  There is no acne, no scarring 
alopecia, no alopecia areata, and no hyperhydrosis.  He did 
not have any evidence of hives at this time.  The diagnosis 
was chronic urticaria allergic in type.  

In a July 2007 rating decision, the RO granted service 
connection and assigned an initial 10 percent disability 
rating for urticaria.  

A November 2007 Carolina Asthma and allergy center record 
reflects that the Veteran was not to have peanuts, tree nuts, 
and seafood.  Environmental controls noted were dust mite, 
dog, and mold.  The Veteran was to carry "twinject" and 
Benadryl in case of some life threatening allergy.  The 
Veteran was to take Xyzal and Zantac daily.   

An October 2008 VA medical record reflects that the Veteran 
was assessed with peanut and multiple food allergies, 
precautions, 911 instructions reviewed and EPI pen refilled.  

An October 2008 VA skin disease examination report reflects 
that the Veteran stated he developed urticaria in service and 
was found to have food allergies.  He has multiple foods that 
he can not eat.  He has learned to control this by controlled 
his diet.  He carries epinephrine with him in cases he gets 
urticaria.  The Veteran stated that when he has urticaria it 
causes itching.  On examination, hives were not seen.  The 
diagnosis was that urticaria was not found on this 
examination.  

In a January 2009 letter, the Veteran states that even with 
taking precautions, he has hives on his body averaging twice 
monthly.  

Given the evidence of record, the Board finds that an initial 
rating in excess of 10 percent is not warranted for the 
Veteran's urticaria strain.  The examination reports and 
treatment notes of record indicate that his urticaria is 
stable.  The May 2006 found no evidence of hives, no acne, no 
scarring alopecia, and no alopecia areata at the time of the 
examination.  The October 2008 VA examination also found no 
evidence of hives and specifically determined that urticaria 
was not found on examination.  The Veteran reports that he 
has recurrent hives, on average, two times a month.  In sum, 
the Board finds that the Veteran's service-connected 
urticaria is manifested, at most, by symptomatology that 
warrants the currently assigned initial 10 percent disability 
rating pursuant to Diagnostic Code 7825.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating.  
This disability also has not been shown to involve any 
factors that warrant evaluation under any other provision of 
VA's rating schedule.

C.  Residual scars

Initially the Board notes that the criteria for evaluating 
the Veteran's service-connected residual scars under 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 
7805, were revised effective October 23, 2008.  They were 
specifically limited to claims filed on or after October 23, 
2008.  Here, the Veteran's initial claim (from which the 
initial rating action stems) for service connection was 
received in 2006.  Accordingly, the revised schedular rating 
criteria are not applicable in this case and those in effect 
prior to October 23, 2008, must be applied.

The Veteran's service-connected residual scar disabilities 
are each rated as noncompensable pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Diagnostic Code 7805 
indicates that scars, other (including linear scars) and 
other effects of scars are to be evaluated under diagnostic 
codes 7800-7804. 

To warrant an initial compensable rating for the Veteran's 
residual scar, shrapnel wound to the right shoulder and 
residual scar, status post hernia repair, the evidence would 
have to show that these scars are deep and nonlinear and 
affect an area of at least 6 square inches (39 sq. cm.), but 
less than 12 square inches (77 sq. cm.); are superficial and 
nonlinear and affect an area of 144 square inches (929 sq. 
cm.); or was unstable; or was painful on examination.  38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804.  
Scars may also be rated based on limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Considering the pertinent evidence in light of the above, the 
Board finds that an initial compensable rating for the 
Veteran's residual scar, shrapnel wound to the right shoulder 
and for the residual scar, status post hernia repair is not 
warranted at any time since the March 1, 2006 effective date 
of the grant of service connection.

With regard to the service-connected residual scar, shrapnel 
wound to the right shoulder, the evidence includes a May 2006 
VA general examination report that reflects that the Veteran 
has a shrapnel wound that is a punctuate wound on the right 
shoulder occupying less than 1 percent of the body, no 
exposed area.  There is no scarring or disfigurement other 
than the small punctuate scar which is discolored, blackish, 
on the right shoulder measuring 3/4 centimeter in diameter.  
There is no acne, no scarring alopecia, no alopecia areata, 
and no hyperhydrosis.  The diagnosis was shrapnel wound to 
the right shoulder with residual fragment.

An October 2008 VA scars examination report reflects that the 
Veteran has a scar, superior aspect of the right shoulder, 2 
millimeters.  The scar was subjectively tender to palpation, 
no adherence to the underlying tissues, skin texture was the 
same as surrounding skin.  It was not unstable, no elevation 
or depression, superficial, not deep, no inflammation, edema, 
or keloid, color is same as surrounding skin, no induration 
or inflexibility, no limitation of function and no 
disfigurement.  The diagnosis was shrapnel fragment wound 
scar, right shoulder. 

With regard to the residual scar, status post hernia repair, 
the evidence of record include a May 2006 VA general medical 
examination report in which it was noted that the Veteran had 
an umbilical hernia repaired in 1992.  He has no residual 
pain or discomfort from this area.  There is an umbilical 
hernia surgical scar on the inferior aspect of the umbilicus 
which measures about 1 inch circumferentially on the lower 
part of the umbilicus, no hernia felt.  No tenderness in the 
area.  The diagnosis was umbilical hernia, status post 
repair.

An October 2008 VA scars examination report reflects that the 
Veteran has a scar, umbilical area, three fourths inch.  The 
scar was subjectively tender to palpation, no adherence to 
the underlying tissues, skin texture was the same as 
surrounding skin.  It was not unstable, no elevation or 
depression, superficial, not deep, no inflammation, edema, or 
keloid, color is same as surrounding skin, no induration or 
inflexibility, no limitation of function and no 
disfigurement.  The diagnosis was surgical scar, umbilical 
area.  

In this case, the evidence of record does not show that the 
Veteran's residual scar, shrapnel wound to the right shoulder 
and the residual scar, status post hernia repair  are deep 
and nonlinear and affect an area of at least 6 square inches 
(39 sq. cm.), but less than 12 square inches (77 sq. cm.); 
are superficial and nonlinear and affect an area of 144 
square inches (929 sq. cm.); are unstable; or are painful on 
examination.  In addition, these scars are not associated 
with limitation of function.  While there is some tenderness 
of the scars, objective evidence of painful scars has not 
been shown.  No functional limitation has been shown.

The Board has also considered the applicability of other 
diagnostic codes for rating these disabilities, but finds 
that no other diagnostic code provides a basis for higher 
rating.  These disabilities also have not been shown to 
involve any factors that warrant evaluation under any other 
provision of VA's rating schedule.
D.  Plantar wart of the right foot

The Veteran's plantar wart of the right foot is assigned a 
noncompensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7819, which directs to rate by analogy to the Diagnostic 
Codes for scars.  Diagnostic Codes 7800-7805 (noted above).

A May 2006 VA general medical examination report reflects 
that the Veteran has a small planter's war on the plantar 
surface of the right foot between the first and second 
metatarsal bone.  It was non-tender at that time and flat.  
It measures 1 centimeter across. The diagnosis was planter 
wart right foot.   

Private medical records from Carmel Foot Specialists, dated 
from January 2007 to June 2007 reflects that the Veteran 
complained of a "wart" on the bottom of his foot.  He 
stated it hurts occasionally when he runs.  Physical 
examination revealed mild tenderness on this hyperkeratotic 
lesion, which is submetatarsal 3 area, directly, right foot.  
After treatment, the Veteran reported that he was no longer 
feeling pain in this area; however, in June 2007, the Veteran 
was again seen for recurrence of painful lesion, right foot.   

An October 2008 VA skin disease examination report reflects 
that the Veteran complained that his plantar wart caused 
pain.  Physical examination revealed that the Veteran had a 
small plantar wart on the sole of his foot.  It involved 0 
percent exposed surface and less than 1 percent of the total 
body surface.  The diagnosis was plantar wart, right foot. 

By resolving all reasonable doubt in favor of the Veteran, 
based on the Veteran's complaints of pain, the Board finds 
that an initial 10 percent disability rating under Diagnostic 
Code 7804 is warranted.  In this regard, the record reflects 
that the Veteran has consistently complained of pain from his 
plantar wart and sought treatment from his private 
physicians.  However, the Veteran's plantar wart was never 
objectively found to be unstable, or to affect right foot 
function.  Further at no time since the March 1, 2006 
effective date of the grant of service connection has the 
Veteran's service-connected right foot plantar wart been 
found to cover an area exceeding six square inches.  Thus, an 
initial 10 percent, but no higher rating, is warranted for 
the Veteran's service-connected plantar wart of the right 
foot.  

E.  Each disability being rated

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b). See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  There 
is no objective evidence that the Veteran's service connected 
disabilities present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Board finds that there is no basis for staged ratings, 
pursuant to Fenderson, and that the claims for initial higher 
ratings for urticaria, residual scar, shrapnel wound to the 
right shoulder, and for residual scar, status post hernia 
repair must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of- 
the-doubt doctrine; however, as the preponderance of the 
evidence is against each of these claims that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

An initial 30 percent rating, but no higher, for PTSD, from 
the March 1, 2006 effective date of the grant of service 
connection is granted throughout the appeal period, subject 
to the law and regulations governing the payment of monetary 
benefits.

An initial rating in excess of 10 percent for urticaria is 
denied.

An initial compensable rating for residual scar, shrapnel 
wound to the right shoulder is denied.

An initial compensable rating for residual scar, status post 
hernia repair is denied.

An initial 10 percent rating, but no higher, for plantar wart 
of the right foot, is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

In a July 2006 letter, the Veteran stated that he had x-rays 
of his right hip, left foot, and both knees at the VA clinic 
in Winston-Salem, North Carolina in June 2006.  The Board 
notes that only VA medical records from the Salisbury, North 
Carolina VA medical center (VAMC) are associated with the 
claims file.  Therefore, it appears that additional records 
pertaining to the Veteran's diagnosis and treatment for his 
service-connected right hip, left foot, and bilateral knee 
disabilities may exist.  There is no documentation in the 
claims file indicating that any attempt was made to obtain 
these records from the Winston-Salem VAMC, and therefore, a 
remand is warranted.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
treatment records are in constructive possession of the 
Secretary, and must be considered if the material could be 
determinative of the claim).

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should obtain from the Winston-
Salem all outstanding medical records from 
March 2006 to the present, to specifically 
include all x-ray reports.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  Thereafter, the RO should 
readjudicate the Veteran's claims for 
higher initial ratings for right hip 
strain, chondromalacia of the left and 
the right knees, and residual scar, 
status post fracture of the left 
metatarsal bone.  If any benefit sought 
on appeal remains denied, the Veteran and 
his attorney should be provided with a 
SSOC that contains notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


